DETAILED ACTION
The Appeal Brief filed on February 23rd, 2022 has been reviewed and fully considered. The previous Non-Final Rejection filed August 24th, 2021 has been withdrawn and a new Non-Final Rejection has been set forth below. 
In view of the appeal brief filed on February 23rd, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDA C DVORAK/             Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                           

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 11-13, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al., (hereinafter 'Salahieh', U.S. PGPub. No. 2010/0204560) in view of Salahieh, and further in view of Salahieh. 
Regarding clam 1, Salahieh discloses a medical apparatus (Fig. 22B), comprising: a probe having a distal end configured for insertion into a body cavity and containing a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; as broadly claimed, sheath 31 is insertable into a body cavity); a balloon (membrane 34 of electrode assembly 105) deployed though the lumen (31); and an electrode (6) attached to a distal side of the balloon and extending over a distal pole of the balloon (as best illustrated in Fig. 22B).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon.
However, Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the different anatomical sites within the atrium to electrically eliminate these abnormal signals. In an embodiment, the electrode assembly for use in treating atrial fibrillation includes a balloon shaped membrane in the shape of a sphere or a toroid allowing for large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon as taught by Salahieh such that the balloon is a spherical balloon as taught by Salahieh in order to allow for a “large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and subsequently increasing efficiency and control. Further, this modification would have merely comprised a simple substitution of one well known balloon shape for another in order to obtain a predictable result, MPEP 2143(I)(B).
Further, although Salahieh discloses an electrode (6) attached to a distal side of the balloon and extending over a distal pole of the balloon (as best illustrated in Fig. 22B), Salahieh fails to explicitly disclose an electrode extending over a distal pole of the spherical balloon and at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole, the electrode being confined within the 30º of arc.  
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 2, 
Regarding claim 3, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode is symmetrical around the distal pole ([0103], [0105]; single large electrode 6 in Fig. 19F).
Regarding claim 5, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the distal side of the spherical balloon has a continuously smooth surface (see Fig. 22B having a smooth surface and [0129] for description of spherical expandable membrane 34). 
Regarding claim 11, Salahieh discloses a method, comprising: providing a probe having a distal end configured for insertion into a body cavity and containing a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; see abstract for delivery of assembly to a patient); providing a balloon (membrane 34 of electrode assembly 105) that is deployable though the lumen (31); and attaching, to the distal side of the balloon (34), an electrode (6) that extends over a distal pole of the balloon (as best illustrated in Fig. 22B).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon.
However, Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the different anatomical sites within the atrium to electrically eliminate these abnormal signals. In an embodiment, the electrode assembly for use in treating atrial fibrillation includes a balloon shaped membrane in the shape of a sphere or a toroid allowing for large diameter to be positioned against the antrum of the pulmonary vein for circumferential lesions” ([0216]), thereby targeting a larger area, and 
Further, although Salahieh discloses attaching, to the distal side of the balloon, an electrode (6) that extends over a distal pole of the balloon (as best illustrated in Fig. 22B), Salahieh fails to explicitly disclose an electrode that extends over a distal pole of the spherical balloon and at least 50% of an area of a distal side of the spherical balloon that is within 30º of arc from the distal pole, the electrode being confined within the 30º of arc.  
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode has a non-polygonal shape (single large electrode 6 in Fig. 19F).
Regarding claim 13, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the electrode is symmetrical around the distal pole ([0103], [0105]; single large electrode 6 in Fig. 19F).
Regarding claim 15, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. In view of the prior modification of Salahieh in view of Salahieh and Salahieh, the combination teaches wherein the distal side of the spherical balloon has a continuously 
Regarding claim 21, Salahieh (Fig. 22B) discloses a method, comprising: inserting a distal end of a medical probe into a body cavity of a patient, the medical probe comprising: a lumen that opens through the distal end (sheath 31 in Figs. 60A-60D and sheathing tube 104 in Figs. 58A-58E; [0281], “The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; see abstract for delivery of assembly to a patient; [0123]); a balloon (membrane 34 of electrode assembly 105) deployable though the lumen (31) into the body cavity (abstract; [0281]); and an electrode (6) attached to a distal side of the balloon (34) and extending over the distal pole (as best illustrated in Fig. 22B). Salahieh further disclose selecting, in the body cavity, an area of tissue to ablate in a region distal to the catheter ([0005]; [0118]; [0179]; see Fig. 22B; also see Figs. 21A-21E); controlling an inflation pressure of the balloon responsively to a size of the area ([0133], membrane can be radially expanded such that it fits and conforms to a geometry of the tissue, for example regions near the ostia of a pulmonary vein; [0134], membrane 34 conforms to the target tissue depending on the degree to which it is filled); pressing the distal side of the balloon (34) against the selected area of the tissue (as best seen in Figs. 21A-21E); and ablating the selected area of the tissue ([0103]-[0105]; see [0110] for ablation at selected points or groups of points, and any sequence of sensing, mapping, ablating, detecting, stimulating scanning or measuring at discrete sets or subsets of electrodes is enabled; see [0118] for deployed membrane 34 and electrodes 6 can ablate tissue over a large zone or area in a variety of patterns; [0118] -[0121]; [0179]).
Although Salahieh discloses a balloon (membrane 34 in Fig. 22B), Salahieh fails to explicitly disclose a spherical balloon.
However, Salahieh further discloses “[t]he shape of the expandable membrane 34 can vary including, but not limited to, cylindrical, spherical, toroid, doughnut-like, conical, branched, pronged and other geometries” ([0129]). During use, “[t]he electrode assemblies described herein can conform to the 
Further, although Salahieh discloses an electrode (6) attached to a distal side of the balloon and extending over the distal pole (as best illustrated in Fig. 22B), Salahieh fails to explicitly disclose an electrode extending over the distal pole and at least 50% of an area of a distal side of the spherical balloon that is within 30° of arc from the distal pole, the electrode being confined to within the 30° of arc.
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 22, .
Claims 6-8, 10, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and Salahieh as applied to claims 1-3, 5, 11-13, 15 and 21-22 above, and further in view of Salahieh.
Regarding claim 6, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 5, but fail to explicitly disclose wherein the electrode comprises multiple sub-electrodes.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 6, wherein the electrode comprises multiple sub electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including wherein the electrode comprises multiple sub-electrodes as taught by Salahieh in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]), thereby optimizing the 
Further, applicant appears to have placed no criticality on the claimed shape of the electrode. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 7, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 5, but are silent regarding wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and comprises a second electrode having a second size smaller than the first size and attached to the distal pole of the spherical balloon.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Salahieh to include wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and comprises a second electrode having a second size smaller than the first size and attached to the distal pole of the spherical balloon as applicant appears to have placed no criticality on the claimed sizes and locations of the electrodes and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; also see In re Rose, 105 USPQ 237 (CCPA 1955) for change in size being generally recognized as being within the level of ordinary skill. 
Regarding claim 8, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1, but are silent regarding further comprising additional electrodes attached to the distal side of the spherical balloon.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C) and additionally attached to the distal side of the balloon (see additional electrodes 6 in Fig. 19F). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary”  Further, applicant appears to have placed no criticality on the claimed shape and locations of the electrodes and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 10
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including an electrode extending over at least 75% of the area of the distal side of the spherical balloon that is within 30° of arc from the distal pole in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. This modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to obtain a predictable result, MPEP 2143(I)(B). 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being In re Dailey et al., 149 USPQ 47.
Regarding claim 16, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 15, but fail to explicitly disclose wherein the electrode comprises multiple sub-electrodes.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). Each electrode (6) can also be a grouping of smaller electrodes (51 in Figs. 6A-6B) to form a larger electrode ([0106], thereby meeting the limitation of claim 6, wherein the electrode comprises multiple sub electrodes). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical apparatus as taught by Salahieh in view of Salahieh and Salahieh to provide electrodes deposited on a spherical membrane in a variety of shapes, sizes, patterns and locations as taught by Salahieh including wherein the electrode comprises multiple sub-electrodes as taught by Salahieh in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. This modification would have merely comprised a simple substitution of 
Further, applicant appears to have placed no criticality on the claimed shape of the electrode. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 17, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 15, but are silent regarding wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and the method further comprises attaching, to the distal pole, a second electrode having a second size smaller than the first size.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). Further, Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Salahieh in view of Salahieh and Salahieh to provide electrodes 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Salahieh in view of Salahieh and Salahieh to include wherein the electrode comprises a first electrode that does not cover the distal pole and having a first size, and the method further comprises attaching, to the distal pole, a second electrode having a second size smaller than the first size as applicant appears to have placed no criticality on the claimed sizes and locations of the electrodes and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; also see In re Rose, 105 USPQ 237 (CCPA 1955) for change in size being generally recognized as being within the level of ordinary skill. 
Regarding claim 18, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11, but are silent regarding further comprising attaching additional electrodes to the distal side of the spherical balloon.
Salahieh however discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Figs. 22B and 22C) and additionally attached to the distal side of the balloon (see additional electrodes 6 in Fig. 19F). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages)  Further, applicant appears to have placed no criticality on the claimed shape and locations of the electrodes and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 23, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the medical apparatus according to claim 1, but are silent regarding further comprising an island positioned proximate to the distal pole and a microelectrode positioned in the island.
However, in an alternate embodiment, Salahieh teaches an island positioned proximate to the distal pole and a microelectrode positioned in the island ([0155], mapping electrodes 51 in Figs. 6A-6B; Figs. 7A-7E, [0156], “The mapping electrode 51 can be located on top of or in between two electrodes 6, . 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and Salahieh, as applied to claims 1-3, 5, 11-13, 15 and 21-22 above, and further in view of Moody et al., (hereinafter ‘Moody’, U.S. PGPub. No. 2016/0120593).
Regarding claim 9, 
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, a balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted within the cannula (202) via folding, rolling, etc. ([0023]). The cannula (202) may deliver balloon (204) laterally into a targeted anatomical location ([0021]). Moody teaches that the diameter of cannula (202) may be defined by the particular anatomy of the patient or clinician handling preferences, and that “[t]ypically, the inner diameter of cannula 202 will range from 1-5 mm, however, other cannula 202 diameters are also envisioned” ([0022]). Further, Moody teaches that the balloon “may be constructed from any highly flexible biocompatible material, and may have overall dimensions that are defined by the particular anatomy of the patient” ([0022]). It is well known in the art (as can be seen in Moody) to provide a cannula comprising a lumen diameter best suited for the particular anatomy of the patient or clinician handling preferences and provide a balloon with dimensions (i.e. a diameter) defined by the targeted treatment location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spherical balloon diameter as taught by Salahieh in view of Salahieh and Salahieh to a diameter best suited for the targeted treatment area as taught by Moody including wherein the spherical balloon has a diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d257, 191 USPQ 90 (CCPA1976); In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)... “[similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter, since such a modification would have involved a mere change in the size of a component. A In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Salahieh in view of Salahieh and Salahieh teach all of the limitations of the method according to claim 11. Although Salahieh further discloses that the balloon “can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures” ([0133]), the combination is silent regarding wherein the spherical balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters.
However, in the same field of endeavor, Moody teaches a similar apparatus (200 in Fig. 2) comprising a cannula (202) with a hollow interior portion, a balloon (204) and one or more electrically conductive electrodes (210). Prior to deployment and inflation, the balloon (204) may be fitted within the cannula (202) via folding, rolling, etc. ([0023]). The cannula (202) may deliver balloon (204) laterally into a targeted anatomical location ([0021]). Moody teaches that the diameter of cannula (202) may be defined by the particular anatomy of the patient or clinician handling preferences, and that “[t]ypically, the inner diameter of cannula 202 will range from 1-5 mm, however, other cannula 202 diameters are also envisioned” ([0022]). Further, Moody teaches that the balloon “may be constructed from any highly flexible biocompatible material, and may have overall dimensions that are defined by the particular anatomy of the patient” ([0022]). It is well known in the art (as can be seen in Moody) to provide a cannula comprising a lumen diameter best suited for the particular anatomy of the patient or clinician handling preferences and provide a balloon with dimensions (i.e. a diameter) defined by the targeted treatment location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spherical balloon diameter as taught by Salahieh in view of Salahieh and Salahieh to a diameter best suited for the targeted treatment area as taught by Moody including wherein the spherical balloon has a balloon diameter less than or equal to 8 millimeters when inflated, and wherein the lumen has a lumen diameter of 2.5 millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed Titanium Metals Corp. of America v. Banner, 778 F.2d775, 783,227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
Further, it would have been an obvious matter of design choice to have modified the balloon diameter and lumen diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Salahieh and further in view of Salahieh and Moody, as applied to claim 19 above, and further in view of Salahieh.
Regarding claim 20, Salahieh in view of Salahieh and further in view of Salahieh and Moody teach all of the limitations of the method according to claim 19, but are silent regarding wherein the electrode that extends over at least 50% of an area of the distal side of the spherical balloon that is within 30º of arc from the distal pole extends over at least 75% of the area of the distal side of the spherical balloon that is within 30º of arc from the distal pole.
However, Salahieh further discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed February 23rd, 2022, with respect to the rejection(s) of claim(s) 1-3, 5-13 and 15-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salahieh et al., (U.S. PGPub. No. 2010/0204560) in view of Salahieh, and further in view of Salahieh. 
It is noted that the appeal is based on the obviousness rejections of independent claims 1, 11 and 21 and does not provide any specific arguments to any of the dependent claims (see page 7, Appeal Brief). 
Applicant has argued (pages 9-10, Appeal Brief) that the Examiner “contended that Figure 19F reflects a “single large electrode 6 that extends over the distal pole,” and that such provides for the claimed feature of an “electrode . . . extending over a distal pole of the... balloon” in claims 1, 11, and 21… [y]et the Examiner did not rely on Figure 19F as providing for any other feature of claims 1, 11, and 21. Therefore, the Examiner had and an obligation to justify why the ordinarily skilled artisan would have been motivated to modify at least one of Salahieh’s Primary Embodiments to include a distal-pole electrode, such as the one depicted in Figure 19F” (page 10). The Applicant has further argued (page 11) that the Examiner relied on boilerplate language which indicated that certain combinations of the disclosed embodiments might be possible. Further, the Applicant has argued (page 11) that the Examiner lumped together additional teachings from Salahieh with other allegations that the ordinary skilled artisan would have been motivated to make these additional modifications, yet these allegations of the additional proposed modifications are also insufficiently supported.
Specifically, Applicant has argued (page 11), “the Examiner set forth no allegations as to modifying membrane 34 of the Primary Embodiments to be spherical such that the claimed “spherical balloon” might be read on any such membrane. Nor did the Examiner explain how the flat distal-pole electrode depicted in Figure 19F might be placed onto the round distal pole of a spherical membrane. Appellant thus submits that the record is incomplete and, for this reason alone, respectfully requests that the Board reverse the rejections”. In view of these arguments, a new rejection has been set forth which clarifies the modification of the primary embodiment of Salahieh (Figure 22B). The new rejection outlines the modification of the balloon membrane (34 in Fig. 22B) in the primary embodiment such that it is modified to be spherical in shape in view of the teachings of Salahieh. Further, the primary embodiment of Salahieh discloses an electrode (6) attached to a distal side of the balloon (Fig. 22B) and extending over a distal pole of the balloon (Fig. 22). In view of the new rejection set forth above, the 
The Applicant has attempted to reduce the previous rejection into four steps (outlined on pages 11-12 of the Appeal Brief), however in view of the new rejection set forth above, the record has been clarified in order to show the modifications in view of the teachings of Salahieh. 
The Applicant has argued (pages 12-16) that the Examiner’s justification for the modifications of the primary embodiment is only that the ordinary skilled artisan could have made these modifications, not that she would have. Applicant has argued (page 12) “[t]he Examiner’s allegations fall short of articulated reasoning with a rational underpinning as to why the ordinarily skilled artisan would have made the proposed modification. Instead, the Examiner’s reasoning amounts only to an allegation that the ordinarily skilled artisan could have made the proposed modification”. Further, Applicant argues (page 13) that “[t]he Examiner repeatedly clarifies this boilerplate language from the final paragraph of Salahieh’s written description is the only evidence being provided for the ordinarily skilled artisan’s motivation for modifying any of the primary embodiments with the distal-pole electrode of Figure 19F” and “submits that the Examiner’s reliance on Salahieh’s final-paragraph boilerplate language does not constitute reasoning with a rational underpinning as to why the ordinarily skilled artisan would have been motivated to modify the Primary Embodiments with the distal-pole electrode depicted in Figure 19F” (page 14). Applicant further argues (page 14) “Salahieh’s final-paragraph boilerplate language does not say that any embodiment can be combined with any other embodiment, or that any feature can been combined with any other feature. Instead, the boilerplate language limits these non-disclosed combinations to only “certain features,” “various features,’ “separate embodiments” and “multiple embodiments,” leaving it to the hypothetical skilled artisan (or fact finder tasked with considering such assessments) to determine what any of those further non-disclosed combinations might be, and whether there exists written-description support for them. Of course, here, the issue is whether the ordinarily skilled artisan would have been motivated to make the Examiner’s proposed modification, not whether 
It is the Examiner’s position that Salahieh provides motivation for all of the modifications of the primary embodiment in the rejection set forth above. Salahieh discloses that “[c]ertain features that are described in this specification in the context of separate embodiments can also be implemented in combination in a single embodiment. Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” ([0222]). Salahieh explicitly discloses that the different features of the different embodiments are interchangeable and combinable. Therefore, one having ordinary skill in the art would have been motivated to make the combinations and modifications in view of Salahieh. 
Further, Salahieh provides strong teaching and motivation for why one having ordinary skill in the art would have been motivated to make the modifications to the primary embodiment as set forth above. Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]). It is well known in the art (as can be seen in Salahieh) to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]). It is emphasized that Salahieh teaches numerous embodiments having various electrode configurations, including wherein the entire distal end of the membrane is an electrode as depicted in the primary embodiment (Fig. 22B), or where the distal end includes a single large electrode (as depicted in 
Further, applicant appears to have placed no criticality on the claimed size or shape of the electrode. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
In response to Applicant’s remarks (pages 15-16) that In re Kotzab is instructive on these issues as applied to the present facts because, there, the Federal Circuit reversed obviousness rejections that were based on two distinct disclosures from a single reference, Applicant is directed to the new rejection set forth above which clarifies the record and combination of embodiments. Regarding the remarks directed towards the “boilerplate language”, Applicant is directed to Examiner’s remarks above. 
Further, Applicant has argued (page 16) that “placing an electrode over the distal pole of membrane 34 in, e.g., Figure 18F would block the passageway through membrane 34 for, e.g., guidewire 85 and mapping catheter 45. E.g., Salahieh paras. 163, 169, Figs. 31A-B, Figs. 37A-D. Furthermore, placing an electrode over the distal pole of membrane 34 would also prevent the inner lumen from being able to function as a bypass for blood flow that would otherwise be blocked by membrane 34. Salahieh para. 125, Fig. 18G. Appellant submits that the ordinarily skilled artisan would not have been motivated to make any modification at the cost of losing these functions”. Examiner acknowledges that such a modification would cause the embodiments listed by the Applicant to lose these functions, therefore, the new rejection set forth above relies on a specific primary embodiment, Figure 22B, which illustrates an 
Applicant has argued (page 17) the simple substitution rationale provided in the previous rejection and highlights “[f]irst, as explained in the preceding section, the Examiner has failed to justify modifying the Primary Embodiments to include the distal-pole electrode of Figure 19F. That being the case, the Examiner has not provided a distal-pole electrode that could be substituted out in exchange for another. Without having provided for an electrode to substitute out, the “simple substitution” rationale in MPEP § 2143(B) must be inapplicable”. However in view of the new rejection set forth above, it is the Examiner’s position that the rejection outlines and provides motivation for the substitution of electrode configurations. Again it is emphasized that the primary embodiment, Figure 22B, illustrates an electrode that extends over the distal pole and extends over the distal half of the membrane. Salahieh further provides motivation for why one having ordinary skill in the art would have then been motivated to substitute the electrode in Figure 22B for the electrode as claimed. See rejection for further clarification. 
Applicant has further argued (page 18) that the independent claims recite various features with specificity and that the Examiner has not identified any specific prior-art electrode on which these characteristics of the claimed “electrode” might read. The Applicant has further argued (pages 18-20) against Examiner’s position that Applicant has placed no criticality on the claimed size or shape of the electrode, and has argued that “[e]ven if a modification to size, form, or shape is “generally recognized as being within the level of ordinary skill in the art,” this does not somehow obviate the Examiner’s burden to identify a specific prior art electrode as a substitute electrode and, if the claim does not explicitly read on this electrode, the Examiner’s ongoing burden to bridge that divide with further articulation with rational underpinning as to how the substitute electrode is patentably indistinct from one on which the claim explicitly reads” (page 19). Lastly, Applicant again argues (pages 19-20) that “Appellant disagrees that the claimed features of the “electrode” lack criticality, which is reflected in at least the specific manner in which the location and extent of the “electrode” have been claimed” and expresses “the Examiner has not articulated with rational underpinning how these allegations in view of the cited cases 
Applicant is directed towards the new rejection set forth above. In the primary embodiment, Figure 22B, Salahieh teaches an electrode extending over the distal pole of the membrane. It is the Examiner’s position that Salahieh provides clear motivation that one having ordinary skill in the art would have been motivated to provide electrodes deposited on a membrane in a variety of shapes, sizes, patterns and locations in order to influence the amount of energy applied and achieve a desired tissue effect ([0103], [0105]), thereby optimizing the treatment volume of the tissue. Salahieh discloses that “electrodes 6 can have the same shape or can vary in shape and size” ([0103]) and that “[t]he shape and pattern of the electrodes 6 deposited on the membrane 34 can be selected depending upon the intended application of the electrode assembly” ([0103]; also see [0105]). Further, “[t]he electrodes 6 can also be deposited in a variety of locations on the deployable membrane 34” ([0103]) including extending over the distal pole of the balloon (single large electrode 6 in Fig. 19F; Fig. 22B and 22C). Salahieh discloses that “[t]he electrode array pattern and energy-transmitting surface area can vary” ([0105]), covering differing percentages of the membrane surface area ([0105], see varying percentages) wherein “[t]he preferred energy-transmitting surface area percentage can also vary depending upon the indication being treated” ([0105]).
Therefore, it is the Examiner’s position that the new rejection set forth above of Salahieh in view of Salahieh and Salahieh teach each and every limitation of the medical apparatus according to independent claim 1 and the methods according to independent claims 11 and 21. 
No further arguments have been set forth regarding the dependent claims.
See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794